Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 4 and 7-8 have been canceled by the applicant.  Claims 1-3, 5-6 and 9-10 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Yamashita (WO 2006/103810 A1) teaches an activation controller of an occupant protection device, where a collision initial stage detecting section (3) detects collision initial stage timing when an impact level detected by an acceleration sensor (1) on the vehicle interior side reaches a predetermined threshold, and when the collision initial stage timing is detected, the collision initial stage detecting section (3) sets a one-shot timer (4). On the other hand, an impact judging section (5) detects large impact occurrence timing where an impact level detected by an acceleration sensor (2) on the front side reaches a predetermined threshold. When the large impact occurrence timing falls within a time set by the timer based on the collision initial stage timing, a logical product circuit (6) outputs an activation signal for activating an airbag (10) to a drive section (8).
Regarding independent claim 1, Yamashita taken either independently or in combination with the prior art of record fails to teach or render obvious when the airbag controller malfunctions and outputs the ignition command, the airbag will not be deployed unless the driving controller determines that the second acceleration value is maintained at the preset value or more for the preset time period of more in conjunction with the other claim limitations.  
Regarding independent claim 6, Yamashita taken either independently or in combination with the prior art of record fails to teach or render obvious when the airbag controller malfunctions and outputs the ignition command, the airbag will not be deployed unless the driving controller determines that the second acceleration value is maintained at the preset value or more for the preset time period of more in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668